Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14, 15, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, 15, 16, and 20 recites the limitation "the apex".  However, the claim 1 which is claim 14 is depending on recites “a first apex”. It is not clear whether the applicant try to indicate the same apex or another apex since the claim 14 is claiming “the micro-tip comprises the apex”.  
There is insufficient antecedent basis for this limitation in the claim.
As a result, the claim 14, 15, 16 and 20 are rejected. 
For the purpose of the examination, it will be understood the first apex. 
As to claim 11, claim recites “a second focusing lens” and “a third focusing lens”. 
However, the claim 1 does not recite any first focusing lens. 

For the purpose of the examination, it will be understood as the claim is depending on the claim 6.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20150346101 hereinafter Zhao) in view of Wickramasinghe (US 20150253248 hereinafter Wick). 
As to claim 1, Zhao teaches a tip-enhanced Raman spectroscope system (abstract and Fig. 3) comprising: 
a laser emitting unit (title and 1 in Fig.3); 
a laser excitation unit comprising: 
configured to have a sample disposed thereon such that a first incident laser beam emitted from the laser emitting unit is transmitted to the sample to excite first scattered light, comprising both first Raman scattered light and first Rayleigh scattered light, from the sample ([0042]); and 

a first Raman spectrometer (22 in Fig.3) disposed on a first Raman optical path of the first Raman scattered light split by the first dichroic beam splitter ([0042]); and 
a confocal detecting unit (14 in Fig. 3) disposed on a first Rayleigh optical path of the first Rayleigh scattered light split by the first dichroic beam splitter to image the sample ([0042]).
While Zhao does not explicitly disclose a sample stage in the same embodiment, still Zhao teaches a sample stage in different embodiment (Fig.2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Zhao by having a sample stage for the benefit including providing scanning area of the target object or focus variation for optimal measurement. 
Still Zhao lacks first scanning probe comprising a first apex positioned at a first focus center of the first incident laser beam to enhance the first Raman scattered light (Fig. 1 or 4). 
Wick teaches first scanning probe comprising a first apex positioned at a first focus center of the first incident laser beam to enhance the first Raman scattered light (abstract and [0028]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Zhao by having first scanning probe comprising a first apex positioned at a first focus center of the first incident laser beam to enhance the first Raman scattered light for the benefit . 
Claims 12-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Wick and in further view of DE LOURENCO E VASCONCELOS et al. (US 20180120345 hereinafter Vasconcelos). 
As to claim 12 and 13, Zhao when modified by Wick teaches the system of claim 1. 
 However, Zhao does not explicitly disclose the first scanning probe comprises: a base; and a micro-tip disposed on an end of the base, wherein at least a section of the micro-tip comprises a lateral surface with a concavely curved generatrix and the section of the micro-tip has a cone shape or a truncated cone shape, and the concavely curved generatrix is a circular curve line, an elliptical curve line, a parabolic curve line, or an exponential curve line. 
Vasconcelos teaches the first scanning probe comprises: a base; and a micro-tip disposed on an end of the base, wherein at least a section of the micro-tip comprises a lateral surface with a concavely curved generatrix and the section of the micro-tip has a cone shape or a truncated cone shape, and the concavely curved generatrix is a circular curve line, an elliptical curve line, a parabolic curve line, or an exponential curve line (FIGURE 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Zhao by having the first scanning probe comprises: a base; and a micro-tip disposed on an end of the base, wherein at least a section of the micro-tip comprises a lateral surface with a 
As to claim 14, Zhao when modified by Wick and Vasconcelos teaches the system of claim 12. 
However, Zhao does not explicitly disclose the micro-tip comprises the apex and a tip body disposed between the base and the apex, the apex is located at a most distal end of the scanning probe, the micro-tip has a first length direction extending from the tip body to the apex.
Vasconcelos teaches the micro-tip comprises the apex and a tip body disposed between the base and the apex, the apex is located at a most distal end of the scanning probe, the micro-tip has a first length direction extending from the tip body to the apex (Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Zhao by having the micro-tip comprises the apex and a tip body disposed between the base and the apex, the apex is located at a most distal end of the scanning probe, the micro-tip has a first length direction extending from the tip body to the apex for the benefit including having foundation structure to allow various apex designs such as shown in Vasconcelos FIG. 2. 
As to claim 16, Zhao when modified by Wick and Vasconcelos teaches the system of claim 12. 
However, Zhao does not explicitly disclose the micro-tip has a stepped shape, the tip body comprises a distal section adjacent to the apex and a middle section between the distal section and the base, the middle section has a constant diameter, and the distal section has a tapered structure with a diameter gradually decreasing from the middle section to the apex. 
Vasconcelos teaches the micro-tip has a stepped shape, the tip body comprises a distal section adjacent to the apex and a middle section between the distal section and the base, the middle section has a constant diameter, and the distal section has a tapered structure with a diameter gradually decreasing from the middle section to the apex (Figure 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Zhao by the micro-tip has a stepped shape, the tip body comprises a distal section adjacent to the apex and a middle section between the distal section and the base, the middle section has a constant diameter, and the distal section has a tapered structure with a diameter gradually decreasing from the middle section to the apex for the benefit including various absorption peak detections with the provided modification of the tip structure as taught by Vasconcelos ([0053]). 
As to claim 17, Zhao when modified by Wick and Vasconcelos teaches the system of claim 12. 

Vasconcelos teaches the micro-tip comprises diameter-changing sections, and the micro-tip comprises a converged lateral tip, a converged lateral edge, or a combination thereof disposed between the diameter-changing sections (Figure 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Zhao by having the micro-tip comprises diameter-changing sections, and the micro-tip comprises a converged lateral tip, a converged lateral edge, or a combination thereof disposed between the diameter-changing sections for the benefit including various absorption peak detections with the provided modification of the tip structure as taught by Vasconcelos ([0053]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Wick and in further view of VASCONCELOS and Chang et al. (US 20140033374 hereinafter Chang). 
As to claim 15, Zhao when modified by Wick and Vasconcelos teaches the system of claim 14. 
However, Zhao does not explicitly disclose a diameter of the apex is in a range from about 1 nm to about 5 nm, and a length of the micro-tip is in a range from about 1 micrometer to about 500 micrometer.
Chang teaches a diameter of the apex is in a range from about 1 nm to about 5 nm, and a length of the micro-tip is in a range from about 1 micrometer to about 500 micrometer ([0015] diameter 4-50 nm, length 100 -1000micron). 
Examiner notes that the finding of an optimum range is within the realm of ordinary skill in the art. Flowing italicized word is the quotations from the MPEP 2144.05.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Zhao by having a diameter of the apex is in a range from about 1 nm to about 5 nm, and a length of the micro-tip is in a range from about 1 micrometer to about 500 micrometer for the benefit including optimization of the prove structure depending on the target sizes and topography. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16583229 in view of Zhao et al. (US 20150346101) and Wickramasinghe (US 20150253248) as shown in claim 1 rejection.
Claims in instant application 
 Corresponding claims in application ‘229 in view of Zhao and Wick
12
1
13
2
14
3
15
4
16
5
17
6
18
7
19
8
20
9


This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 2, none of the prior art alone or in combination disclose or teach of a first prism disposed on an optical path of a laser beam emitted from the laser emitting unit, the first prism being configured to split the laser beam into the first incident laser beam in a first incident optical path and a second incident laser beam in a second 
As to claim 10, none of the prior art alone or in combination disclose or teach of the laser emitting unit comprises: a plurality of laser generators configured to emit a plurality of laser beams with different wavelengths; a plurality of third collimating beam expanders disposed after the plurality of laser generators on optical paths of the plurality of laser beams; a plurality of apertures disposed after the plurality of third collimating beam expanders on the optical paths of the plurality of laser beams; a plurality of radial polarized light converters disposed after the plurality of apertures on the optical paths of the plurality of laser beams; a plurality of dichroic mirrors disposed after the plurality of radial polarized light converters on the optical paths of the plurality of laser beams, the plurality of dichroic mirrors are configured to recombined the plurality of laser beams into a single combined laser beam; and a polarizing beam 
Claims 18-19 would be allowable if rewritten to overcome the rejection(s) under double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
As to claim 18, none of the prior art alone or in combination disclose or teach of the micro-tip comprises a curved section, a first straight section, and a second straight section, the curved section is joined between the first straight section and the second straight section, and the lateral surface of the micro-tip smoothly transforms from the first straight section to the second straight section through the curved section along with other limitations in the claim. 
Claims 11 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
As to claim 20, none of the prior art alone or in combination disclose or teach of the micro-tip comprises a plurality of curved sections and a plurality of straight sections alternatively joined to one another and cooperatively forming a conic spiral structure, and the apex of the micro-tip is located at the center of the conic spiral structure along with other claims in the claim. 
Claims 3-9, 11 and 19 are indicated as allowable due to their dependencies only. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R , 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/Primary Examiner, Art Unit 2886